Citation Nr: 0004881	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for PTSD for the period from January 8, 1982 to July 
11, 1991.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D. D.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  Service personnel records reflect that the veteran 
received a Purple Heart Medal.

In a February 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an earlier 
effective date for the assignment of a 100 percent evaluation 
for post-traumatic stress disorder (PTSD) to the Regional 
Office (RO) for additional development of the record.  A 
review of the record reflects that the requested development 
has been completed.  Thus, the case has now been returned to 
the Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In a September 1991 decision, the RO granted entitlement 
to service connection for PTSD, evaluated as 30 percent 
disabling, effective February 8, 1991.

3.  In an April 1994 decision, the RO determined that a 100 
percent evaluation was warranted for PTSD, effective December 
21, 1992.

4.  In an August 1995 decision, the RO granted entitlement to 
service connection for PTSD, evaluated as 30 percent 
disabling, effective January 8, 1982.  

5.  In a September 1999 rating decision, the RO determined 
that a 100 percent evaluation for PTSD was warranted, 
effective July 11, 1991.

6.  During the period from January 8, 1982 to July 11, 1991, 
the veteran's PTSD was manifested by symptoms demonstrating 
virtual isolation in the community, disturbed thought 
processes, explosions of aggressive energy resulting in 
profound retreat from mature behavior, and a demonstrable 
inability to obtain or maintain employment.



CONCLUSION OF LAW

A 100 percent evaluation for PTSD is warranted for the period 
from January 8, 1982 to July 11, 1991.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.132, Diagnostic Code 
9400 (1980).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that the veteran submitted a 
claim for service connection for PTSD on January 8, 1982.  In 
a June 1982 rating decision, the RO denied the claim.  
Although the RO sent a letter notifying the veteran that his 
"claim for disability benefits is disallowed," the nature 
of the claim or benefits disallowed was not specified.  In 
February 1991, the veteran again submitted a request for 
service connection for PTSD.  In a September 1991 rating 
decision, the RO granted entitlement to service connection 
for PTSD, evaluated as 30 percent disabling, effective from 
February 8, 1991.  The veteran did not file a notice of 
disagreement as to this decision.  On December 22, 1992, the 
veteran, through his representative, submitted a request for 
an increased evaluation for his service-connected PTSD.  In 
an April 1994 rating decision, the RO assigned a 100 percent 
evaluation for PTSD, effective from December 21, 1992.  

In December 1994, the veteran requested "back payment to the 
date of claim 1-8-82 for PTSD."  In an August 1995 decision 
a Department of Veterans Affairs (VA) hearing officer 
determined that an effective date of January 8, 1982 was 
warranted for the award of service connection for PTSD.  It 
was noted that the June 1982 rating decision had never been 
finalized, due to the fact that the veteran had not been 
informed of the denial of his claim.  The 30 percent 
evaluation was made retroactive to January 8, 1982.  In a 
February 1998 decision, the Board remanded the case to the RO 
for further development of the record.  In an August 1999 
rating decision, the RO determined that an effective date of 
July 11, 1991 was warranted for the assignment of a 100 
percent evaluation for PTSD.  

A review of the relevant medical evidence of record reflects 
private treatment records dated from 1974 to 1981.  The 
records note that the veteran had very inconsistent 
employment, depression, and continued alcohol abuse. 

VA records reflect that the veteran was treated in January 
1982 for continuous alcohol abuse, a borderline personality 
disorder and alcoholic gastritis.  A VA social survey dated 
in February 1982 reflects that collateral informants reported 
the veteran was moving toward serious difficulties as a 
result of his alcohol abuse, potential for physical violence 
towards others and almost total alienation from significant 
others.  It was noted that he had not been employed for the 
past nine months.  The social worker noted that the veteran's 
anger was thinly disguised during the interview.  

Upon VA mental examination dated in May 1982, the examiner 
noted the examination was complicated by the veteran's 
extreme anger and animosity toward the VA system.  His 
attitude was described as highly guarded, extremely hostile, 
and negativistic.  The examiner noted that he felt the 
veteran was struggling at the edge of controls over 
aggressive impulses, and the interview was terminated to 
avoid further aggravating the veteran.  It was noted that 
much of the necessary information was not procured during the 
interview.  Affect was intense, labile and expressing the 
prevailing mood of rage.  Speech was coherent and goal 
directed without signs of formal thought disorder.  The 
examiner opined that there was enough information to suggest 
the possibility of PTSD; however, the data was not available 
to render an opinion one way or the other at that time.  The 
examiner further opined that he was concerned about future 
violence and that the veteran appeared to be a "walking time 
bomb."  

The veteran was hospitalized in February 1991 for treatment 
of a right distal radius fracture.  A primary diagnosis of 
PTSD was noted.  At his August 1995 RO hearing, the veteran 
testified that the same physician performed both the 1982 and 
1991 VA examinations.  He also testified that the physician 
told him that he was 100 percent disabled by PTSD in 1982.  
(Transcript, page 3).  

A statement from a private physician dated in February 1996 
reflects that he had been treating the veteran since December 
1991.  It was noted that the veteran was experiencing 
significant signs of PTSD including recurrent and intrusive 
distressing recollections of combat experiences in Vietnam, 
recurrent dreams, flashbacks, avoidance of social situations, 
decreased interest in activities, a sense of a foreshortened 
future, insomnia, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  The physician noted mental health records 
dating from 1974 to 1981 and opined that the veteran had been 
manifesting the same signs and symptoms at that time.  

A July 1996 letter from two therapists reflects that the 
veteran was initially seen at a veteran treatment center in 
1981 and participated in a weekly Vietnam focus trauma group.  
It was noted that in 1981, the veteran's presenting issues 
were difficulty maintaining employment, difficulty with 
authority figures, medical/physical problems, marriage 
difficulties, dissociation episodes, psychological numbing, 
social isolation/hypervigilance/generalized rage, and 
multiple sleep disturbances.  It was also noted that during 
group work, the veteran repeatedly reported fears that 
appeared to directly relate to his reportedly surviving a 
helicopter crash.  Those fears seemed to severely disrupt the 
veteran's ability to relate to others in the workplace.


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999). 

Effective April 18, 1980, the veteran's disability was rated 
under the general rating formula for psychoneurotic 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1982).  Pursuant to those criteria, a 50 percent evaluation 
is warranted where the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
substantially impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in severe industrial impairment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9400 (1982).  

Where the ability to establish and maintain effective or 
favorable relationships with people is seriously impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is pronounced impairment in the 
ability to obtain or retain employment, a 70 percent 
evaluation is warranted.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1982).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community 
with totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as "phantasy," confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1982).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991), 38 C.F.R. § 3.400 (1999). 

The Board notes that when all the evidence is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis

Following a thorough review of the record, the Board is of 
the opinion that the evidence for and against the veteran's 
claim is in relative equipoise.  Although the May 1982 VA 
examiner was not able to provide a diagnosis of PTSD at that 
time, it was also noted that the examination was cut short 
due to the veteran's hostility and that much of the necessary 
information was not procured.  The examiner also noted that 
he was concerned about future violence and that the veteran 
appeared to be a "walking time bomb."  

Additionally, the February 1996 statement from a private 
physician notes that mental health records dated from 1974 to 
1981 were of record and that the veteran was currently 
manifesting the same signs and symptoms as he had at that 
time.  Finally, the June 1996 letter reflecting treatment at 
a veterans' center in 1981 notes presenting difficulties with 
maintaining employment, difficulty with authority figures, 
dissociation episodes, psychological numbing, social 
isolation/hypervigilance/generalized rage, and multiple sleep 
disturbance.  

The veteran has been granted entitlement to service 
connection for PTSD, evaluated as 30 percent disabling, 
effective January 8, 1982, and has been assigned a 100 
percent disability evaluation for PTSD effective July 11, 
1991.  The aforementioned evidence reflects that during the 
period from January 8, 1982 to July 11, 1991, the veteran's 
PTSD was manifested by symptoms demonstrating virtual 
isolation in the community, disturbed thought processes, 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and a demonstrable inability to obtain 
or maintain employment.  The record does not tend to 
demonstrate-- at least by a preponderance of evidence--that 
the veteran's symptoms during the period involved in this 
appeal were the result of conditions other than PTSD.  Thus, 
with all reasonable doubt resolved in favor of the veteran, a 
100 percent evaluation for PTSD is warranted for the period 
from January 8, 1982 to July 11, 1991.  



ORDER

A 100 percent evaluation for PTSD for the period from January 
8, 1982 to July 11, 1991 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

